               Case 20-10343-LSS              Doc 223-1         Filed 03/18/20        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                           Debtors.
                                                               Hearing Date: April 15, 2020 at 10:00 a.m. (ET)
                                                               Objection Deadline: March 31, 2020 at 4:00 p.m. (ET)

    NOTICE OF THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPOINTING
        JAMES L. PATTON, JR., AS LEGAL REPRESENTATIVE FOR FUTURE
             CLAIMANTS, NUNC PRO TUNC TO THE PETITION DATE

                PLEASE TAKE NOTICE that today, the above-captioned debtors and debtors in
possession (the “Debtors”) filed the Debtors’ Motion for Entry of an Order Appointing James L.
Patton, Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc to the Petition Date
(the “Motion”).

               PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must
be (a) in writing and served on or before March 31, 2020, at 4:00 p.m. (ET) (the “Objection
Deadline”); (b) filed with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor,
Wilmington, Delaware 19801; and (c) served so as to be received on or before the Objection
Deadline by the undersigned counsel.

               PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

           PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION
WILL BE HELD ON APRIL 15, 2020, AT 10:00 A.M. (ET) BEFORE THE HONORABLE
LAURIE SELBER SILVERSTEIN, AT THE UNITED STATES BANKRUPTCY COURT FOR
THE DISTRICT OF DELAWARE, 824 MARKET STREET, 6TH FLOOR, COURTROOM #2,
WILMINGTON, DELAWARE 19801.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT
FURTHER NOTICE OR HEARING.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 223-1     Filed 03/18/20   Page 2 of 2




Dated: March 17, 2020              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   PROPOSED COUNSEL TO THE DEBTORS AND
                                   DEBTORS IN POSSESSION




                                      2
